UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-5074 Dreyfus BASIC U.S. Mortgage Securities Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 6/30/09 1 FORM N-CSR Item 1. Reports to Stockholders. 2 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 13 Statement of Financial Futures 14 Statement of Options Written 15 Statement of Assets and Liabilities 16 Statement of Operations 17 Statement of Changes in Net Assets 18 Financial Highlights 19 Notes to Financial Statements FOR MORE INFORMATION Back Cover Dreyfus BASIC U.S. Mortgage Securities Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present to you this semiannual report for Dreyfus BASIC U.S. Mortgage Securities Fund, covering the six-month period from January 1, 2009, through June 30, 2009. The severe recession and banking crisis that dominated the financial markets at the start of 2009 appear to have moderated as of mid-year. Previously frozen credit markets have thawed, giving businesses access to the capital they need to grow. After reaching multi-year lows early in the year, higher-yielding segments of the bond market staged an impressive rally, while U.S.Treasury securities gave back some of their 2008 gains. While the U.S. economy remains weak overall, we have seen encouraging evidence of potential recovery, including a recovering housing market and improvements within certain manufacturing sectors. Meanwhile, inflation has remained tame in the face of high unemployment and unused manufacturing capacity. Although these developments give us reasons for optimism, we remain cautious due to the speed and magnitude of the corporate bond markets 2009 rebound. Indeed, the markets advance was fueled more by investors renewed appetites for risk than improving business funda-mentals.We would prefer to see a steadier rise in asset prices supported by more concrete economic data, as the rapid rise increases the possibility that profit-taking could move the market lower. In uncertain markets such as this one, even the most seasoned investors can benefit from professional counsel.To determine how your investments should be positioned for the challenges and opportunities that lie ahead, we continue to stress that you talk regularly with your financial advisor. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the Portfolio Manager. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Ch ief Executive Officer The Dreyfus Corporation July 15, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2009, through June 30, 2009, as provided by Robert Bayston, Portfolio Manager Fund and Market Performance Overview For the six-month period ended June 30, 2009, Dreyfus BASIC U.S. Mortgage Securities Fund achieved a total return of 2.88%. 1 In comparison, the funds benchmark, the Barclays Capital GNMA Index (the Index), achieved a total return of 2.44% for the same period. 2 Mortgage-backed securities generally remained volatile early in the reporting period as a global financial crisis and severe recession continued to roil the financial markets, but early losses were offset by a springtime rally as credit markets stabilized and investors grew more comfortable with risk. The fund produced a higher return than its benchmark, primarily as a result of our security selection strategy, including an emphasis on lower-coupon mortgages as well as mortgages guaranteed by FNMA and FHLMC, which benefited from the government-sponsored liquidity programs. The Funds Investment Approach The fund seeks to maximize total return consisting of capital appreciation and current income. The fund invests primarily in Government National Mortgage Association (Ginnie Mae or GNMA) securities. The fund may also invest in other government agency securities, such as Fannie Maes, as well as U.S. Treasury securities, asset-backed securities and other privately issued mortgage-backed securities. Investors Favored GNMA Securities in a Flight to Quality In the months before the start of the reporting period, slumping housing markets, rising unemployment and sharply lower consumer confidence already had contributed to the longest U.S. recession since the 1930s. In addition, an ongoing credit crunch had escalated into a global financial crisis, damaging complex mortgage- and asset-backed instruments held by banks and investors throughout the world.As a result, yield spreads of corporate, mortgage- and asset-backed securities widened toward The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) historical extremes and their prices fell sharply, while U.S. Treasury securities rallied amid a flight to quality. Mortgage-backed securities issued by Ginnie Mae, which are backed by the full faith and credit of the U.S. government, held up better than other segments of the mortgage-backed securities market. Conversely, non-agency residential mortgages and commercial mortgage-backed securities bore the brunt of severe price declines. U.S. government and monetary authorities responded aggressively to the economic and credit crises by injecting massive amounts of liquidity into the banking system and rescuing a number of struggling corporations in the insurance, banking and automotive industries.The Federal Reserve Boards (the Fed) efforts included aggressive reductions of short-term interest rates, which cut its target for the overnight federal funds rate to the unprecedented low level of 0% to 0.25%.The Fed also announced that it would purchase over a trillion dollars of mortgage-backed securities from Ginnie Mae and other issuers, which provided ample price support to the market. Despite generally weak economic data through the end of the reporting period, credit markets appeared to stabilize, and yield spreads moderated in a sustained market rally during the spring of 2009. Mortgage-backed securities also were buoyed by prepayment trends,which proved to be less robust than expected when tight lending standards and reduced mortgage origination capacity among banks prevented many homeowners from refinancing their mortgages at lower rates. Lower-Coupon Mortgages Supported the Funds Performance In the midst of the credit crisis and after short-term interest rates had plunged, we focused on lower coupon mortgage-backed securities that historically have tended to hold up better when prepayment rates increase.We invested primarily in lower-coupon mortgages issued by government agencies Ginnie Mae, Fannie Mae and Freddie Mac. A small allocation to Ginnie Mae project loans, which are not contained in the benchmark, further bolstered relative performance.We also used short option strategies to increase income to the fund by taking advantage of historically high levels of implied volatility and moderating delivered volatility of interest rates.We employed futures contracts to set a bulleted yield curve strategy as yield spreads widened over the course of the reporting period. 4 While most of these strategies proved successful, the funds average duration detracted mildly from its relative performance. A relatively long average duration had enabled the fund to capture more fully the benefits of falling interest rates, but it dampened returns when the flight to quality ended and prices of U.S. government securities surrendered some of their previous gains. Adopting a Neutral Investment Posture Despite a deceleration in the economic decline, the outlook remains unclear. Financial market stability and low levels of inventories should be supportive of better conditions going forward; however, the sustainability of any recovery will depend on participation by consumers who increasingly are unemployed and have suffered significant negative wealth effects.While the interest-rate markets may react to a drop in the pace of job losses, payroll statistics are still quite negative. Furthermore, investors continue to look for guidance on the Feds monetary policy as we ultimately transition from our current deflationary environment to a more inflationary one. As of the reporting periods end, government purchase programs have moderately stretched valuations beyond historical averages. Further, impediments to refinancing have yet to abate.
